Case 1:19-cv-00897-JLK Document 21 Filed 03/16/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

  Civ. Act. No. 1:19-cv-00897-JLK

  WILDEARTH GUARDIANS,

                  Plaintiff,

          v.

  ANDREW WHEELER, in his official
  Capacity as Administrator of the United
  States Environmental Protection Agency,

                  Defendant.

  ________________________________________________________________________

               STIPULATION OF DISMISSAL WITH PREJUDICE
  ________________________________________________________________________

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Wildearth Guardians and

  Defendant Andrew Wheeler, in his official capacity as Administrator of the United States

  Environmental Protection Agency (collectively “Parties”), jointly stipulate that the

  Complaint in the above-captioned action, see ECF No. 1, is hereby dismissed with

  prejudice.

          As noted in the Parties’ Joint Status Report, ECF No. 19 (Feb. 4, 2020), EPA has

  performed the mandatory duty at issue in this litigation. The Parties have now agreed on a

  final settlement on attorneys’ fees and costs for the above-captioned action, and jointly

  stipulate to the dismissal of this case.

  //

  //

  //
Case 1:19-cv-00897-JLK Document 21 Filed 03/16/20 USDC Colorado Page 2 of 2




                                       Respectfully submitted,

                                       COUNSEL FOR PLAINTIFF:

  Dated: March 16, 2020                /s/Daniel L. Timmons
                                       DANIEL L. TIMMONS
                                       SAMANTHA RUSCAVAGE-BARZ
                                       WildEarth Guardians
                                       301 N. Guadalupe Street, Suite 201
                                       Santa Fe, NM 87501
                                       (505) 570-7014
                                       dtimmons@wildearthguardians.org


                                       COUNSEL FOR DEFENDANT:

  Dated: March 16, 2020                /s/ Daniel Pinkston
                                       DANIEL PINKSTON
                                       Environmental Defense Section
                                       Environment and Natural Resources
                                               Division
                                       U.S. Department of Justice
                                       999 18th Street, South Terrace, Suite 370
                                       Denver, CO 80202
                                       (303) 844-1804
                                       daniel.pinkston@usdoj.gov




                                   2
